Title: Hannah Cushing to Abigail Adams, 28 March 1800
From: Cushing, Hannah Phillips
To: Adams, Abigail


				
					Middletown March the 28th. 1800:
				
				Your sisterly kindness to me my dear Madam induces me to believe that to hear of our welfare will not be uninteresting to you. We were blessed with fine weather every day until the last from Newhaven here when the wind at NE produced a violent snow storm that night (the 28 of Feby) & the next day, when we considered ourselves very fortunate beings in arriving here before it took place. The dreaded Powleshook ferry I never crossed with less fear & indeed I can say the same of the other two. It was our intention to have staid here but a few days in expectation of reaching Boston while the frost remained in the ground; but one of our horses geting lame on the road has prevented it. We are now waiting for the roads to settle in some measure. The weather is now fine; if it continues we intend to proceed next week. However the days pass pleasantly away in the society of my relations, & in the renewal of friendships formed in youthful days. We got to New York the 22nd. but not in time to hear Dr Lin’s Oration: judging by what was said of it, it was in an elevated strain. Dr Dwights we expect to see as soon as it is printed. I shall be much disappointed if it is not a very good one. He avoided reading anything on the subject untill he wrote. I hope he was not unmindful, as too many others have been to remember mercies as well as judgments, & that unspeakable gratitude is still due to the Supreme ruler of the universe. We are assured from good authority that Mr Strongs Sermon was written after three OC— in the morning on the same day it was delivered; but he recollected that the spirit of Elijah rested on Elisha. I conclude you have been deprived of the society of Mrs Smith some time. I hope she enjoys good health & is comfortably situated. Please to remember my love to her. If the manuscript possessed by her, which you read to me upon what Females ought to be (not what they are said to be in Paris, & some I could name not a 1000 miles from us) is printed it would give me pleasure to be possessed of it. This day we had a pleasing sight of above 20 Vessels under sail coming up the river at one time. We hear very frequently from my brother. The accounts are flattering as to his health, & business— Mrs Stahl was so unwell when we left her that I took leave of her with an aking heart. I hope she has recover’d.
				Mr Cushing joins me in grateful respects to the President &

yourself, & in wishing health & happiness to attend you. A letter from you will be thankfully received by your friend
				
					H Cushing
				
			